PER CURIAM.*
The lawyer appointed to represent Raul Gonzalez has requested leave to withdraw as counsel and has filed a brief as required by Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Gonzalez has filed no response.
Our independent review of the brief and the record discloses no nonfrivolous issue for appeal. Accordingly, the motion for leave to withdraw is GRANTED, counsel is excused from further responsibilities in this case, and the APPEAL IS DISMISSED. 5th Cir. R. 42.2

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.